Title: From John Adams to James Monroe, 19 June 1817
From: Adams, John
To: Monroe, James



Sir
Quincy June 19 1817

From the tenderness of Friendship and the Weakness of Compassion and humanity, I have promised two Gentlemen to mention their names to you,  as Candidates for Mr Daltons late Office, Captain Tucker and Mr Deblois. A Friendship of forty Years with the former, and of fifty Six years with Mr Dalton have deeply interested my Feelings in behalf of both these Gentlemen. But what Signify Feelings when I know that even Yours ought to have no Weight in the distribution of public Offices?!
Mr Dalton and Mr Deblois, the circumstances of their Families, and their Services, Sacrifices and Sufferings in the national Metropolis, are certainly well known to you.
Tucker was an active, enterprising, and very Usefull Naval Commander, through the Revolutionary War. To his nautical Skill, Intrepidity and eternal Vigilance and Perseverance, I owe my Life in one of the most perilous Voyages in 1778, Across the Atlantic that ever was made. And what the World in general will think of more importance, the U.S. Frigate The Boston, was withheld from the Bottom of the Ocean in the Gulph Stream, in the British Channel and the Bay of Biscay by the same Means. And what was Still worse, from the Fangs and Jaws of Chasing British Men of War in all those Watery Regions.
The two Families are equally deserving of Compassion No doubt many Candidates, have presented themselves. I pity you more than any of the Candidates, having myself had a Taste of Such Embarrassments from a multiplicity of Such Sollicitations.
I congratulate you, Sir on your Election to the first Office, in the Nation, and on your Visitation of the Eastern States, in which I hope you will find much Satisfaction
I hope also that you will do me the honour with the Gentlemen of your Suite, to dine with me in my Cottage, in Quincy before you take leave of Massachusetts.
With great respect and Esteem, I have the / honour to be, Sir Your Friend

John Adams